DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, and thus each of claims 12 and 13 by way of dependence, recites “the fiber spans.” There is lack of antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horishita et al. (“Horishita”) (US Patent Application Publication No. 2013/0223838).
Regarding claim 1, Horishita discloses a method implemented at a first optical time-domain reflectometry (OTDR) module connected to at least one fiber link of a fiber optic communication network (fig. 5 element 210 and fig. 7 and paragraphs 0111-0114), the method comprising: sending, from the first OTDR module, a first communication on the at least one fiber link (fig. 3 element 210 message S302 and paragraph 0083); receiving, at the first OTDR module, a response on the at least one fiber link having a second communication associated with a second OTDR module (fig. 3 element 201 receiving S303 and paragraph 0083); sending, from the first OTDR module, a confirmation communication on the at least one fiber link in response to the receipt of the second communication (fig. 3 element 210 message S306 and paragraph 0088); establishing, with the first OTDR module, a communication channel on the at least one fiber link with the second OTDR module (paragraphs 0091 and 0189 in light of fig. 2B); and performing, with the first OTDR module, an OTDR operation on the at least one fiber link (fig. 7 element 502 and paragraph 0111-0114 in light of fig. 5 and paragraphs 0103-0104). Note: the claimed “OTDR module,” which has transmit and receive communication, is not exclusively an OTDR module; it is a module with both communication and OTDR functionality. In Horishita, an OLT with OTDR functionality reads on OTDR module. Further, the ONU withholds uplink transmission according to the OTDR area information it receives from the OLT (paragraph 0158), making it an active participant in the OTDR test, and thus also an OTDR module.
Regarding claim 2, Horishita discloses the method of claim 1, wherein the step of sending the first communication to establish the communication channel is performed at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation, during power-up of the first OTDR module, or during reset of the first OTDR module (fig. 3 and paragraphs 0083-0088 and fig. 10 element 507 in light of fig. 5 element 507 and paragraphs 0134-0135, where the ranging occurs outside [prior to] the OTDR operation).
Regarding claim 8, Horishita discloses an apparatus connected to at least one fiber link, the apparatus comprising: a transmitter configured to transmit optical signals (fig. 5 element 501 and paragraph 0095); a receiver configured to receive optical signals (fig. 5 element 504 and paragraph 0095); a connection configured to couple the transmitter and the receiver to the at least one fiber link (fig. 5 element 503 and paragraph 0095); and a processing unit in operable communication with the transmitter and the receiver (fig. 5 element 507 and paragraphs 0096-0099), the processing unit being configured to: send, from the transmitter, a first communication on the at least one fiber link (fig. 3 element 210 message S302 and paragraph 0083); receive, at the receiver, a response on the at least one fiber link having a second communication associated with an OTDR module (fig. 3 element 201 receiving S303 and paragraph 0083); resend, from the transmitter, the first communication on the at least one fiber link in response to the receipt of the second communication (fig. 3 element 210 message S306 and paragraph 0088, where sending another downlink control message reads on resending); establish, with the apparatus, a communication channel on the at least one fiber link with the OTDR module (paragraphs 0091 and 0189 in light of fig. 2B); and perform, with the apparatus, an optical time-domain reflectometry (OTDR) operation on the at least one fiber link (fig. 7 element 502 and paragraph 0111-0114 in light of fig. 5 and paragraphs 0103-0104). Note: the claimed “OTDR module,” which has transmit and receive communication functionality, is not exclusively an OTDR module; it is a module with both communication and OTDR functionality. In Horishita, an OLT with OTDR functionality reads on OTDR module.
Regarding claim 9, Horishita discloses the apparatus of claim 8, wherein the processing unit is configured to send the first communication to establish the communication channel at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the apparatus, during power-up of the apparatus, or during reset of the apparatus (fig. 3 and paragraphs 0083-0088 and fig. 10 element 507 in light of fig. 5 element 507 and paragraphs 0134-0135, where the ranging occurs outside [prior to] the OTDR operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Horishita (US Patent Application Publication No. 2013/0223838) in view of Roux et al. (“Roux”) (US Patent Application Publication No. 2020/0072703).
Regarding claim 3, Horishita discloses the method of claim 1, and discloses upstream and downstream communication at different wavelengths (fig. 1A in light of paragraph 0004) but does not disclose that performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with the second OTDR module, or performing the OTDR operation comprises: obtaining, at the first OTDR module, an OTDR trace in a direction of the at least one fiber link, decoding, at the first OTDR module, the OTDR trace, and sending, from the first OTDR module, the OTDR trace on the established communication channel on the at least one fiber link. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux.
Regarding claim 7, Horishita discloses the method of claim 1, but does not discloses that when sending information from the first OTDR module on the established communication channel to the second OTDR module on the at least one fiber link, the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the first OTDR module with the second OTDR module on the at least one fiber link, and an OTDR trace of the at least one fiber link decoded by the first OTDR module. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux.
Regarding claim 10, Horishita discloses the apparatus of claim 8, but does not disclose that in performing the OTDR operation, the processing unit is configured to synchronize scans of the at least one fiber link between the apparatus and the OTDR module; or the processing unit is configured to: obtain a OTDR trace in a direction of the at least one fiber link; decode the OTDR trace; and send the OTDR trace on the established communication channel on the at least one fiber link. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux.
Regarding claim 14, Horishita discloses the apparatus of claim 8, but does not disclose that the processing unit, which is configured to send information on the established communication channel from the apparatus along the at least one fiber link, sends information selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with the OTDR module on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux. 
Regarding claim 15, Horishita discloses a method implemented at a first optical time-domain reflectometry (OTDR) module connected to at least one fiber link (fig. 5 element 210 and fig. 7 and paragraphs 0111-0114), the method comprising: sending, from the first OTDR module, a first communication on the at least one fiber link (fig. 3 element 210 message S302 and paragraph 0083); receiving, at the first OTDR module, a response on the at least one fiber link having a second communication associated with a second OTDR (fig. 3 element 201 receiving S303 and paragraph 0083); sending, from the first OTDR module, a confirmation communication on the at least one fiber link in response to the receipt of the second communication (fig. 3 element 210 message S306 and paragraph 0088); establishing, with the first OTDR module, a communication channel on the at least one fiber link with the second OTDR module (paragraphs 0091 and 0189 in light of fig. 2B) and performing, with the first OTDR module, an OTDR operation on the at least one fiber link (fig. 7 element 502 and paragraph 0111-0114 in light of fig. 5 and paragraphs 0103-0104). Note: the claimed “OTDR module,” which has transmit and receive communication, is not exclusively an OTDR module; it is a module with both communication and OTDR functionality. In Horishita, an OLT with OTDR functionality reads on OTDR module. Further, the ONU withholds uplink transmission according to the OTDR area information it receives from the OLT (paragraph 0158), making it an active participant in the OTDR test, and thus also an OTDR module.
Horishita does not disclose the reverse direction sequence, i.e., receiving, at the first OTDR module, a first communication associated with a second OTDR module on the at least one fiber link; sending, from the first OTDR module, a response on the at least one fiber link having a second communication of the first OTDR module; receiving, at the first OTDR module, a resend of the first communication on the at least one fiber link in response to the sending of the second communication. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux.
Regarding claim 16, the combination of Horishita and Roux discloses the method of claim 15, wherein the step of receiving the first communication to establish the communication channel is performed at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the first OTDR module, during power-up of the first OTDR module, or during reset of the first OTDR module (Horishita: fig. 3 and paragraphs 0083-0088 and fig. 10 element 507 in light of fig. 5 element 507 and paragraphs 0134-0135, where the ranging occurs outside [prior to] the OTDR operation, as applicable for the combination with Roux for OTDR functions at both the ONUs and the OLT).
Regarding claim 17, the combination of Horishita and Roux discloses the method of claim 15, wherein performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with the second OTDR module; or wherein performing the OTDR operation comprises: obtaining, at the first OTDR module, an OTDR trace in a direction of the at least one fiber link; decoding, at the first OTDR module, the OTDR trace; and sending, from the first OTDR module, the OTDR trace on the established communication channel on the at least one fiber link (Roux: fig. 1 and paragraphs 0054-0058, as applicable for the combination integrating the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results).
Regarding claim 18, the combination of Horishita and Roux discloses the method of claim 15, further comprising sending information on the established communication channel from the first OTDR module along the at least one fiber link, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the first OTDR module with the second OTDR module on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the first OTDR module (Roux: fig. 1 and paragraphs 0054-0058, as applicable for the combination integrating the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results).
Regarding claim 19, Horishita discloses an apparatus connected to at least one fiber link, the apparatus comprising: a transmitter configured to transmit optical signals (fig. 5 element 501 and paragraph 0095); a receiver configured to receive optical signals (fig. 5 element 504 and paragraph 0095); a connection configured to couple the transmitter and the receiver to the at least one fiber link (fig. 5 element 503 and paragraph 0095); and a processing unit in operable communication with the transmitter and the receiver, the processing unit being configured to: receiving, at an OTDR module, a response on the at least one fiber link having a second communication associated with a second OTDR module (fig. 3 element 201 receiving S303 and paragraph 0083); sending, from the first OTDR module, a confirmation communication on the at least one fiber link in response to the receipt of the second communication (fig. 3 element 210 message S306 and paragraph 0088); establish a communication channel on the at least one fiber link with the OTDR module in response thereto (paragraphs 0091 and 0189 in light of fig. 2B); and perform an optical time-domain reflectometry (OTDR) operation on the at least one fiber link (fig. 7 element 502 and paragraph 0111-0114 in light of fig. 5 and paragraphs 0103-0104). Note: the claimed “OTDR module,” which has transmit and receive communication, is not exclusively an OTDR module; it is a module with both communication and OTDR functionality. In Horishita, an OLT with OTDR functionality reads on OTDR module. 
Horishita does not disclose the reverse direction sequence, i.e., the processing unit being configured to: receive, at the receiver, a first communication associated with an OTDR module on the at least one fiber link; send, from the transmitter, a response on the at least one fiber link having a second communication of the apparatus; receive, at the receiver, a resend of the first communication on the at least one fiber link in response to the sending of the second identifier. Roux discloses OTDR testing output from both ONU and OLT at opposite ends, and synchronizing the measurements between the opposite OTDRs (fig. 1 and paragraphs 0054-0058), including sending detection/measurement results between the OTDRs (paragraph 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results, in view of Roux, to provide a complete analysis of the link, as taught by Roux.
Regarding claim 20, the combination of Horishita and Roux discloses the apparatus of claim 19, wherein the processing unit is configured to receive the first communication to establish the communication channel at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the apparatus, during power-up of the apparatus, or during reset of the apparatus (Horishita: fig. 3 and paragraphs 0083-0088 and fig. 10 element 507 in light of fig. 5 element 507 and paragraphs 0134-0135, where the ranging occurs outside [prior to] the OTDR operation, as applicable for the combination with Roux for OTDR functions at both the ONUs and the OLT).
Regarding claim 21, the combination of Horishita and Roux discloses the apparatus of claim 19, wherein to perform the OTDR operation, the processing unit is configured synchronize scans of the at least one fiber link between the apparatus and the OTDR module; or the processing unit is configured: obtain a OTDR trace in a direction of the at least one fiber link; decode the OTDR trace; and send the OTDR trace on the established communication channel on the at least one fiber link (Roux: fig. 1 and paragraphs 0054-0058, as applicable for the combination integrating the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results).
Regarding claim 22, the combination of Horishita and Roux discloses the apparatus of claim 19, wherein the processing unit is further configured to send information on the established communication channel from the apparatus along the at least one fiber link, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with the OTDR modules on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus (Roux: fig. 1 and paragraphs 0054-0058, as applicable for the combination integrating the OTDR function, including the handshake sequence, at the ONUs of Horishita in addition to the OLT and to synchronize measurements and share measurement results).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11-18, 21 and 23-29 of U.S. Patent No. 11405102. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by, or obvious in view of, the patented claims.
Present Claim
Patented Claim
1. A method implemented at a first optical time-domain reflectometry (OTDR) module connected to at least one fiber link of a fiber optic communication network, the method comprising: 





sending, from the first OTDR module, a first communication on the at least one fiber link; 








receiving, at the first OTDR module, a response on the at least one fiber link having a second communication 

associated with a second OTDR module; 












sending, from the first OTDR module, a confirmation communication on the at least one fiber link in response to the receipt of the second communication; 

establishing, with the first OTDR module, a communication channel on the at least one fiber link 

with the second OTDR module; 




and performing, with the first OTDR module, an OTDR operation on the at least one fiber link.
1. A method implemented at a first optical time-domain reflectometry (OTDR) module connected to at least one fiber link of a fiber optic communication network, the OTDR module connected to a plurality of fiber spans of the at least one fiber link, the method comprising: performing, with the first OTDR module, an OTDR operation on the at least one fiber link; 

sending, from the first OTDR module when not performing the OTDR operation, a first communication on the at least one fiber link by: defining an order of ports on the first OTDR module to be probed, each of the ports connected to one of the fiber spans; switching to a first of the ports in the defined order; and transmitting the first communication on a first of the fiber spans associated with the first port; 

receiving, at the first OTDR module, a response on the at least one fiber link having a second communication; 

[claim 14. The method of claim 1, further comprising: receiving, at a second OTDR module connected to the at least one fiber link, the first communication on the at least one fiber link; sending, from the second OTDR module, the response on the at least one fiber link having the second communication of the second OTDR module; and receiving, at the second OTDR module, the confirmation on the at least one fiber link in response to the sending of the second communication]

sending, from the first OTDR module, a confirmation communication on the at least one fiber link in response to the receipt of the second communication;

 and establishing, with the first OTDR module, a communication channel on the at least one fiber link.

[claim 14. …sending, from the second OTDR module, the response on the at least one fiber link having the second communication of the second OTDR module…]

[from claim 1 above: …performing, with the first OTDR module, an OTDR operation on the at least one fiber link…]
3. The method of claim 1, wherein: performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with the second OTDR module; 

or performing the OTDR operation comprises: obtaining, at the first OTDR module, an OTDR trace in a direction of the at least one fiber link; decoding, at the first OTDR module, the OTDR trace; 


and sending, from the first OTDR module, the OTDR trace on the established communication channel on the at least one fiber link.]
7. The method of claim 1, wherein performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with a second OTDR module.

8. The method of claim 1, wherein performing the OTDR operation comprises: obtaining, at the first OTDR module, a first OTDR trace in a first direction of the at least one fiber link; and decoding, at the first OTDR module, the first OTDR trace…

9. The method of claim 8, further comprising sending, from the first OTDR module, the first OTDR trace on the established communication channel on the at least one fiber link…
4. The method of claim 1 in which the first OTDR module is connected to a plurality of fiber spans of the at least one fiber link, 

wherein sending the first communication on the at least one fiber link comprises: defining an order of ports on the first OTDR module to be probed, each of the ports connected to one of the fiber spans; transmitting the first communication on one or more of the fiber spans associated with one or more of the ports selected in the defined order.
[from claim 1 above: …the OTDR module connected to a plurality of fiber spans of the at least one fiber link…]

[from claim 1 above: … sending, from the first OTDR module when not performing the OTDR operation, a first communication on the at least one fiber link by: defining an order of ports on the first OTDR module to be probed, each of the ports connected to one of the fiber spans; switching to a first of the ports in the defined order; and transmitting the first communication on a first of the fiber spans associated with the first port;
5. The method of claim 4, wherein transmitting the first communication further comprises listening for the response at the selected port for a defined period of time; retransmitting the first communication in response to termination of the defined period of time; and repeating for a predetermined number of times.
5. The method of claim 1, wherein sending the first communication on the at least one fiber link further comprises listening for the response at the first port for a defined period of time; retransmitting the first communication in response to termination of the defined period of time; and repeating for a predetermined number of times.
6. The method of claim 4, wherein transmitting the first communication further comprises: switching from a previous of the one or more ports to a next of the one or more ports in the defined order in response to a failure to receive the response at the previous port; and transmitting the first communication on the fiber span associated with the next port.
6. The method of claim 1, wherein sending the first communication on the at least one fiber link further comprises: switching to a next of the ports in the defined order in response to a failure to receive the response at the first port; and transmitting the first communication on a second of the fiber spans associated with the next port.
7. The method of claim 1, further comprising sending information from the first OTDR module on the established communication channel to the second OTDR module on the at least one fiber link, 





wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the first OTDR module with the second OTDR module on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the first OTDR module.
12. The method of claim 1, further comprising sending information on the established communication channel from the first OTDR module along the at least one fiber link […and claim 14. The method of claim 1, further comprising: receiving, at a second OTDR module connected to the at least one fiber link, the first communication on the at least one fiber link…]

13. The method of claim 12, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, and third data to synchronize the first OTDR module with one or more second OTDR modules on the at least one fiber link.
8. An apparatus connected to at least one fiber link, the apparatus comprising: 



a transmitter configured to transmit optical signals; 

a receiver configured to receive optical signals; 

a connection configured to couple the transmitter and the receiver to the at least one fiber link; 

and a processing unit in operable communication with the transmitter and the receiver, 

the processing unit being configured to: send, from the transmitter, a first communication on the at least one fiber link; 



receive, at the receiver, a response on the at least one fiber link having a second communication associated with an OTDR module; 

resend, from the transmitter, the first communication on the at least one fiber link in response to the receipt of the second communication; 

establish, with the apparatus, a communication channel on the at least one fiber link with the OTDR module; 

and perform, with the apparatus, an optical time-domain reflectometry (OTDR) operation on the at least one fiber link.
18. An apparatus connected to at least one fiber link to perform optical time-domain reflectometry (OTDR), the apparatus comprising: 

a transmitter configured to transmit optical signals; 

a receiver configured to receive optical signals; 

a connection configured to couple the transmitter and the receiver to the at least one fiber link; 

and a processing unit in operable communication with the transmitter and the receiver, 

the processing unit being configured to: perform an OTDR operation on the at least one fiber link; send, from the transmitter when not performing the OTDR operation, a first communication on the at least one fiber link; 

receive, at the receiver, a response on the at least one fiber link having a second communication; 


resend, from the transmitter, the first communication on the at least one fiber link in response to the receipt of the second communication; 

and establish a communication channel on the at least one fiber link.



[from above: …perform an OTDR operation on the at least one fiber link…]


Regarding present claim 8, the patented claim 18 does not recite that the second communication is associated with an OTDR module. However, the patented claim 14 established this for the patented claim 1 claim set. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second communication to come from a opposite end OTDR module, to provide OTDR functionality for the opposite end as well, as recited for the same invention in the patented claim 1/14 claim set.
Regarding present claim 9, patented claim 18 does not recite that the processing unit is configured to send the first communication to establish the communication channel at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the apparatus, during power-up of the apparatus, or during reset of the apparatus. However, patented claim 11 recites establishing the communication channel during power-up or reset of the first OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention send the first communication to establish the communication channel during power-up of the apparatus, or during reset of the apparatus, since this is recited for the same invention in the patented claim 1/11 claim set.
Regarding claim present 10, patented claim 18 does not recite that the processing unit is configured to synchronize scans of the at least one fiber link between the apparatus and the OTDR module, or the processing unit is configured to: obtain a OTDR trace in a direction of the at least one fiber link, decode the OTDR trace, and send the OTDR trace on the established communication channel on the at least one fiber link. However, patented claim 7 recites that performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with a second OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention for the processing unit to synchronize scans of the at least one fiber link between the apparatus and the OTDR module, since this is recited for the same invention in the patented claim 1/7 claim set.
11. The apparatus of claim 8, wherein to send, from the apparatus, the first communication on the at least one fiber link to the OTDR module, the processing unit is configured to: define an order of ports on the apparatus to be probed, each of the ports connected to one of the fiber spans; and transmit the first communication on one or more of the fiber spans associated with one or more of the ports selected in the defined order.
21. The apparatus of claim 18, wherein to send, from the apparatus when not performing the OTDR operation, the first communication on the at least one fiber link, the processing unit is configured to: define an order of ports on the apparatus to be probed, each of the ports connected to one of the fiber spans; switch to a first of the ports in the defined order; and transmit the first communication on a first of the fiber spans associated with the first port.
12. The apparatus of claim 11, wherein to transmit the first communication, the processing unit is further configured to listen for the response at the selected port for a defined period of time; retransmit the first communication in response to termination of the defined period of time; and repeat for a predetermined number of times.
23. The apparatus of claim 21, wherein to send the first communication on the at least one fiber link, the processing unit is further configured to listen for the response at the first port for a defined period of time; retransmit the first communication in response to termination of the defined period of time; and repeat for a predetermined number of times.
13. The apparatus of claim 11, wherein to transmit the first communication, the processing unit is configured to: switch from a previous of the one or more ports to a next of the one or more ports in the defined order in response to a failure to receive the response at the previous port; and transmit the first communication on the fiber span associated with the next port.
24. The apparatus of claim 21, wherein to send the first communication on the at least one fiber link, the processing unit is further configured to: switch to a next of the ports in the defined order in response to a failure to receive the response at the first port; and transmit the first communication on a second of the fiber spans associated with the next port.
14. The apparatus of claim 8, wherein the processing unit is further configured to send information on the established communication channel from the apparatus along the at least one fiber link, 

wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with the OTDR module on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus.
25. The apparatus of claim 18, wherein the processing unit is further configured to send information on the established communication channel from the apparatus along the at least one fiber link.

26. The apparatus of claim 25, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with one or more OTDR modules on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus.
15. A method implemented at a first optical time-domain reflectometry (OTDR) module connected to at least one fiber link, the method comprising: 



receiving, at the first OTDR module, a first communication associated with a second OTDR module on the at least one fiber link; 


sending, from the first OTDR module, a response on the at least one fiber link having a second communication of the first OTDR module; 

receiving, at the first OTDR module, a resend of the first communication on the at least one fiber link in response to the sending of the second communication; 

establishing, with the first OTDR module, a communication channel on the at least one fiber link with the second OTDR module in response thereto; 

and performing, with the first OTDR module, an OTDR operation on the at least one fiber link.
15. A method implemented at an optical time-domain reflectometry (OTDR) module connected to at least one fiber link, the method comprising: performing, with the OTDR module, an OTDR operation on the at least one fiber link; 

receiving, at the OTDR module when not performing the OTDR operation, a first communication on the at least one fiber link; 

sending, from the OTDR module, a response on the at least one fiber link having a second communication of the OTDR module; 


receiving, at the OTDR module, a resend of the first communication on the at least one fiber link in response to the sending of the second communication; 

and establishing a communication channel on the at least one fiber link in response thereto.




[from above: …performing, with the OTDR module, an OTDR operation on the at least one fiber link…]


Regarding present claim 15, the patented claim 15 does not recite that the second communication is associated with a second OTDR module. However, the patented claim 14 established this for the patented claim 1 claim set. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second communication to come from a opposite end OTDR module, to provide OTDR functionality for the opposite end as well, as recited for the same invention in the patented claim 1/14 claim set.
Regarding present claim 16, patented claim 15 does not recite sending the first communication to establish the communication channel at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the apparatus, during power-up of the apparatus, or during reset of the apparatus. However, patented claim 11 recites establishing the communication channel during power-up or reset of the first OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention send the first communication to establish the communication channel during power-up of the apparatus, or during reset of the apparatus, since this is recited for the same invention in the patented claim 1/11 claim set.
Regarding claim present 17, patented claim 15 does not recite synchronizing scans of the at least one fiber link between the apparatus and the OTDR module, or obtaining a OTDR trace in a direction of the at least one fiber link, decoding the OTDR trace, and sending the OTDR trace on the established communication channel on the at least one fiber link. However, patented claim 7 recites that performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with a second OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention for the processing unit to synchronize scans of the at least one fiber link between the apparatus and the OTDR module, since this is recited for the same invention in the patented claim 1/7 claim set.
18. The method of claim 15, further comprising sending information on the established communication channel from the first OTDR module along the at least one fiber link, 

wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the first OTDR module with the second OTDR module on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the first OTDR module.
16. The method of claim 15, further comprising sending information on the established communication channel from the OTDR module along the at least one fiber link.

17. The method of claim 16, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the OTDR module with one or more other OTDR modules on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the OTDR module.
19. An apparatus connected to at least one fiber link, the apparatus comprising: 



a transmitter configured to transmit optical signals; 

a receiver configured to receive optical signals; 

a connection configured to couple the transmitter and the receiver to the at least one fiber link; 

and a processing unit in operable communication with the transmitter and the receiver, the processing unit being configured to: 



receive, at the receiver, a first communication associated with an OTDR module on the at least one fiber link; 


send, from the transmitter, a response on the at least one fiber link having a second communication of the apparatus; 

receive, at the receiver, a resend of the first communication on the at least one fiber link in response to the sending of the second identifier; 

establish a communication channel on the at least one fiber link with the OTDR module in response thereto; 

and perform an optical time-domain reflectometry (OTDR) operation on the at least one fiber link.
27. An apparatus connected to at least one fiber link to perform optical time-domain reflectometry (OTDR), the apparatus comprising: 

a transmitter configured to transmit optical signals; 

a receiver configured to receive optical signals; 

a connection configured to couple the transmitter and the receiver to the at least one fiber link; 

and a processing unit in operable communication with the transmitter and the receiver, the processing unit being configured to: perform an OTDR operation on the fiber link; 

receive, at the receiver when not performing the OTDR operation, a first communication on the at least one fiber link; 

send, from the transmitter, a response on the at least one fiber link having a second communication of the OTDR module; 

receive, at the receiver, a resend of the first communication on the at least one fiber link in response to the sending of the second identifier; 

and establish a communication channel on the at least one fiber link in response thereto.


[from above: … perform an OTDR operation on the fiber link…]


Regarding claim 20, the patented claim 27 does not recite that the processing unit is configured to receive the first communication to establish the communication channel at a time outside of a standard operation for fiber-optic communication on the at least one fiber link, at a time outside of the OTDR operation performed by the apparatus, during power-up of the apparatus, or during reset of the apparatus. However, patented claim 11 recites establishing the communication channel during power-up or reset of the first OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention send the first communication to establish the communication channel during power-up of the apparatus, or during reset of the apparatus, since this is recited for the same invention in the patented claim 1/11 claim set.
Regarding present claim 21, the patented claim 27 does not recite that to perform the OTDR operation, the processing unit is configured synchronize scans of the at least one fiber link between the apparatus and the OTDR module, or the processing unit is configured: obtain a OTDR trace in a direction of the at least one fiber link, decode the OTDR trace, and send the OTDR trace on the established communication channel on the at least one fiber link. However, patented claim 7 recites that performing the OTDR operation comprises synchronizing scans of the at least one fiber link for the first OTDR module with a second OTDR module for the patent claim 1 claim set. It would have been obvious to one of ordinary skill in the art at the time of the invention for the processing unit to synchronize scans of the at least one fiber link between the apparatus and the OTDR module, since this is recited for the same invention in the patented claim 1/7 claim set.
22. The apparatus of claim 19, wherein the processing unit is further configured to send information on the established communication channel from the apparatus along the at least one fiber link, 

wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with the OTDR modules on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus.
28. The apparatus of claim 27, wherein the processing unit is further configured to send information on the established communication channel from the apparatus along the at least one fiber link.

29. The apparatus of claim 28, wherein the information is selected from the group consisting of first data to configure setup of nodes on the at least one fiber link, second data of a fault between nodes of the at least one fiber link, third data to synchronize the apparatus with one or more OTDR modules on the at least one fiber link; and an OTDR trace of the at least one fiber link decoded by the apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Related embedded/integrated OTDR and communications:
US Patent Application Publication Nos. 2013/0038865, 2009/0016714
Multi-port OTDR module:
US Patent Application Publication No. 1.25 (fig. 5A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
I1=nformation regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636